Upon examination of the record in this case, and from briefs of respective counsel, it appears that this is a companion case to that of Ike Nugent v. State, 181 So. 707,1 appeal from Lauderdale circuit court. The evidence adduced upon the trial, as well as the points of decision upon which these appeals are predicated, are identical, hence a decision in one case would of necessity be controlling as to the other.
The appeal in the case of Ike Nugent v. State, supra, has been considered and determined by this court, and the judgment of conviction in said case affirmed. In pursuance of what has been said, the judgment of conviction from which this appeal was taken will stand affirmed upon authority of Nugent's Case, supra.
Affirmed.
1 Ante, p. 182.